                                                                                                     Case 2:18-cv-04838-GMS Document 1 Filed 12/20/18 Page 1 of 9



                                                                                              1   Michael Zoldan; AZ Bar No. 028128
                                                                                                  Jessica Miller; AZ Bar No. 031005
                                                                                              2
                                                                                                  James Weiler, AZ Bar No. 034371
                                                                                              3   ZOLDAN LAW GROUP, PLLC
                                                                                                  14500 N. Northsight Blvd., Suite 133
                                                                                              4   Scottsdale, AZ 85260
                                                                                              5   Tel & Fax: 480.442.3410
                                                                                                  MZoldan@zoldangroup.com
                                                                                              6   JMiller@zoldangroup.com
                                                                                                  JWeiler@zoldangroup.com
                                                                                              7
                                                                                              8   Attorneys for Plaintiff
                                                                                                  Antonio Clark
                                                                                              9
                                                                                             10                             UNITED STATES DISTRICT COURT

                                                                                             11                                     DISTRICT OF ARIZONA
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  Antonio Clark, an Arizona resident,                           Case No.
                                                                                             13
                                                                                                                       Plaintiff,
                                                                                             14
                                                                                                         v.                                                  COMPLAINT
                                                                                             15
                                                                                                  Benihana, Inc., a Delaware corporation,
                                                                                             16
                                                                                                  and RA Sushi Holding Corporation, a
                                                                                             17   Delaware Corporation,                                  (Jury Trial Requested)
                                                                                             18
                                                                                                                       Defendants.
                                                                                             19
                                                                                             20          Plaintiff Antonio Clark (“Plaintiff”), for his Complaint against Defendants
                                                                                             21
                                                                                                  Benihana, Inc. and RA Sushi Holding Corporation (collectively “Defendants” or the
                                                                                             22
                                                                                                  “Company”), hereby alleges as follows:
                                                                                             23
                                                                                             24                                           PARTIES

                                                                                             25          1.     Plaintiff is, and at all times relevant hereto was, a resident of Maricopa
                                                                                             26
                                                                                                  County, Arizona.
                                                                                             27
                                                                                                         2.     Upon information and belief, Benihana, Inc. is Delaware Corporation, which
                                                                                             28
                                                                                                  is registered to conduct business and is currently doing business in the State of Arizona.
                                                                                                     Case 2:18-cv-04838-GMS Document 1 Filed 12/20/18 Page 2 of 9



                                                                                              1          3.     Upon information and belief, Ra Sushi Holdings Corporation is a Delaware
                                                                                              2
                                                                                                  Corporation, which is registered to conduct business and is currently doing business in the
                                                                                              3
                                                                                                  state of Arizona.
                                                                                              4
                                                                                              5                                JURISDICTION AND VENUE

                                                                                              6          4.     All acts complained herein occurred in Maricopa County, Arizona, and this
                                                                                              7
                                                                                                  Court has jurisdiction over the parties and subject matter set forth in this Complaint
                                                                                              8
                                                                                                  pursuant to the Americans with Disabilities Act and the ADA Amendments Act
                                                                                              9
                                                                                             10   (collectively referred to as “ADA”), 42 U.S.C. 12101, et seq. and the Family and Medical
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   Leave Act, 29 U.S.C.A. § 2601, et. seq. (“FMLA”).
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                         5.     This Court has federal question subject matter jurisdiction over Plaintiff’s
                                                                                             13
                                                                                                  claims pursuant to 28 U.S.C. § 1331 in that the claims set forth in this Complaint arise
                                                                                             14
                                                                                             15   under federal law.

                                                                                             16          6.     The employment practices alleged to be unlawful were committed within,
                                                                                             17
                                                                                                  and had their primary effect in, the jurisdiction of the United States District Court for the
                                                                                             18
                                                                                                  District of Arizona.
                                                                                             19
                                                                                             20          7.     Plaintiff was, at all relevant times, an employee of Defendants within the

                                                                                             21   meaning of the ADA and the FMLA.
                                                                                             22
                                                                                                         8.     At all relevant times, Defendants have continuously been an employer
                                                                                             23
                                                                                                  engaged in an industry affecting commerce, employing fifteen or more employees, within
                                                                                             24
                                                                                             25   the meaning of the ADA and the FMLA.

                                                                                             26          9.     At all relevant times, Defendants have continuously been an employer of
                                                                                             27   more than 50 employees, are an employer for the purposes of the FMLA, and are subject
                                                                                             28
                                                                                                  to FMLA requirements.
                                                                                                     Case 2:18-cv-04838-GMS Document 1 Filed 12/20/18 Page 3 of 9



                                                                                              1            10.   Plaintiff has exhausted all administrative and statutory prerequisites
                                                                                              2
                                                                                                  necessary to commence this action, and therefore jurisdiction is proper.
                                                                                              3
                                                                                                           11.   Personal jurisdiction in this Court is proper.
                                                                                              4
                                                                                              5            12.   Venue in this Court is proper.

                                                                                              6                                  FACTUAL ALLEGATIONS
                                                                                              7
                                                                                                           13.   Plaintiff commenced employment with Defendants in or about 2008 as a
                                                                                              8
                                                                                                  contractor serving as a door host.
                                                                                              9
                                                                                             10            14.   In or about 2013, Plaintiff was hired on by Defendants’ as a Manager.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11            15.   In or about 2015, Plaintiff was promoted to General Manager of Defendants’
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  Ra Sushi Tempe location.
                                                                                             13
                                                                                                           16.   As of January 23, 2018, Plaintiff held the title of General Manager of
                                                                                             14
                                                                                             15   Defendants’ Ra Sushi Tempe location.

                                                                                             16            17.   Throughout the duration of his employment with Defendants, Plaintiff
                                                                                             17
                                                                                                  performed at or above a satisfactory level.
                                                                                             18
                                                                                                           18.   In or around January 22, 2018, Plaintiff notified Defendants that he would
                                                                                             19
                                                                                             20   need to take FMLA protected leave to treat for his disability.

                                                                                             21            19.   Defendants approved Plaintiff’s use of FMLA leave from January 23, 2018
                                                                                             22
                                                                                                  through March 5, 2018.
                                                                                             23
                                                                                                           20.   Upon information and belief, on January 26, 2018, Defendants posted
                                                                                             24
                                                                                             25   Plaintiff’s General Manager of Ra Sushi Tempe as an open job on their “icims” job posting

                                                                                             26   board.
                                                                                             27            21.   On March 2, 2018, Plaintiff provided Defendants with a note from his
                                                                                             28
                                                                                                  treating physician returning him to work on March 5, 2018.
                                                                                                     Case 2:18-cv-04838-GMS Document 1 Filed 12/20/18 Page 4 of 9



                                                                                              1          22.    Upon returning from FMLA leave on March 5, 2018, Defendants did not
                                                                                              2
                                                                                                  communicate to Plaintiff what his schedule or job duties would be.
                                                                                              3
                                                                                                         23.    From March 5, 2018 through his termination on March 12, 2018, Plaintiff
                                                                                              4
                                                                                              5   was barely spoken to by his co-workers.

                                                                                              6          24.    After returning from FMLA leave his co-workers made jokes about him not
                                                                                              7
                                                                                                  being on conference calls while on FMLA leave.
                                                                                              8
                                                                                                         25.    On March 9, 2018, Plaintiff reported to Defendants’ Human Resources
                                                                                              9
                                                                                             10   Department the issues he was having with the poor work environment, that he still has not
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   been put back on the schedule, and that his co-workers and supervisors were still not
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  communicating with him.
                                                                                             13
                                                                                                         26.    On or about March 12, 2018, Plaintiff attempted to appear for work at the Ra
                                                                                             14
                                                                                             15   Sushi Tempe location. Upon arriving, he was informed that he was no longer allowed on

                                                                                             16   Defendants’ property and that he needed to leave immediately.
                                                                                             17
                                                                                                         27.    Prior to showing up for work on March 12, 2018, Plaintiff had received no
                                                                                             18
                                                                                                  communication that he had been terminated or that he was not allowed on Defendant’s
                                                                                             19
                                                                                             20   property.

                                                                                             21          28.    Defendants never provided Plaintiff with a reason for his termination.
                                                                                             22
                                                                                                         29.    Upon information and belief, Defendants terminated Plaintiff because of his
                                                                                             23
                                                                                                  disability.
                                                                                             24
                                                                                             25          30.    Upon information and belief, Defendants terminated Plaintiff because he

                                                                                             26   took protected leave pursuant to the FMLA to treat for his disability.
                                                                                             27          31.    Defendants had actual and constructive knowledge of Plaintiff’s disability.
                                                                                             28
                                                                                                         32.    Plaintiff’s disability constitutes a serious health condition.      Plaintiff
                                                                                                     Case 2:18-cv-04838-GMS Document 1 Filed 12/20/18 Page 5 of 9



                                                                                              1   experiences a substantial limitation on the performance of several major life activities
                                                                                              2
                                                                                                  including, but not limited to, working.
                                                                                              3
                                                                                                            33.   Plaintiff’s symptoms make it difficult for Plaintiff to perform normal daily
                                                                                              4
                                                                                              5   activities at work without the ameliorative effects of prescribed medication.

                                                                                              6             34.   Despite his disability, Plaintiff is able to perform the essential functions of
                                                                                              7
                                                                                                  his job position, with or without the requested accommodations, and has demonstrated that
                                                                                              8
                                                                                                  ability to Defendants.
                                                                                              9
                                                                                             10             35.   On or about September 26, 2018, the EEOC issued Plaintiff a Notice of Right
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   to Sue.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                            36.   As a result of Defendant’s actions, Plaintiff was damaged in an amount to be
                                                                                             13
                                                                                                  proven at trial.
                                                                                             14
                                                                                             15                             COUNT I
                                                                                                    DISCRIMINATION UNDER THE AMERICANS WITH DISABILITIES ACT
                                                                                             16
                                                                                                            37.   Plaintiff reasserts and realleges each and every allegation in this complaint
                                                                                             17
                                                                                             18   as if fully set forth herein.
                                                                                             19             38.   The ADA prohibits discrimination against a qualified individual with a
                                                                                             20
                                                                                                  disability in regard to terms, conditions and privileges of employment. 42 U.S.C. §
                                                                                             21
                                                                                                  12112(a).
                                                                                             22
                                                                                             23             39.   Plaintiff has a physical impairment that substantially limits a major life

                                                                                             24   activity.
                                                                                             25
                                                                                                            40.   In the alternative, the length of time during which Plaintiff has experienced
                                                                                             26
                                                                                                  symptoms, and for which he will continue to suffer from, constitutes a record of
                                                                                             27
                                                                                             28   impairment.

                                                                                                            41.   Plaintiff suffers from a disability which is a disability as defined by the ADA.
                                                                                                     Case 2:18-cv-04838-GMS Document 1 Filed 12/20/18 Page 6 of 9



                                                                                              1          42.     Defendants are an employer under the ADA.
                                                                                              2
                                                                                                         43.     Defendants knew of Plaintiff’s disability.
                                                                                              3
                                                                                                         44.     Defendants treated Plaintiff disparately as compared to other similar situated
                                                                                              4
                                                                                              5   non-disabled employees because of his disability.

                                                                                              6          45.     Plaintiff is qualified to perform the essential functions of his position with or
                                                                                              7
                                                                                                  without a reasonable accommodation.
                                                                                              8
                                                                                                         46.     Defendants discriminated and retaliated against Plaintiff by terminating him
                                                                                              9
                                                                                             10   due to his disabilities.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11          47.     Plaintiff’s disability was at the very least a motivating factor in Defendants’
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  discriminatory conduct.
                                                                                             13
                                                                                                         48.     As a direct, intentional, and willful consequence of such illegal conduct,
                                                                                             14
                                                                                             15   Plaintiff suffered adverse employment actions including, inter alia, termination of

                                                                                             16   employment.
                                                                                             17
                                                                                                         49.     As a result, Plaintiff has been damaged in an amount to be proven at trial.
                                                                                             18
                                                                                                                                     COUNT II
                                                                                             19                           RETALIATION IN VIOLATION OF THE
                                                                                             20                           AMERICANS WITH DISABILITIES ACT

                                                                                             21          50.     Plaintiff reasserts and realleges each and every allegation in this complaint
                                                                                             22
                                                                                                  as if fully set forth herein.
                                                                                             23
                                                                                                         51.     The ADA prohibits discrimination against any individual because such
                                                                                             24
                                                                                             25   individual engaged in protected activity under the ADA. See 42 U.S.C. § 12203(a).

                                                                                             26          52.     Plaintiff   engaged in protected activity by requesting reasonable
                                                                                             27   accommodations and taking medical leave to treat for his condition.
                                                                                             28
                                                                                                         53.     Defendants retaliated against Plaintiff by terminating him due to his
                                                                                                     Case 2:18-cv-04838-GMS Document 1 Filed 12/20/18 Page 7 of 9



                                                                                              1   disability.
                                                                                              2
                                                                                                         54.     Plaintiff’s disability was at the very least a motivating factor in Defendants’
                                                                                              3
                                                                                                  retaliatory conduct.
                                                                                              4
                                                                                              5          55.     As a direct, intentional, and willful consequence of such illegal conduct,

                                                                                              6   Plaintiff suffered adverse employment actions including, inter alia, job relocation and
                                                                                              7
                                                                                                  termination of employment.
                                                                                              8
                                                                                                         56.     As a result, Plaintiff has been damaged in an amount to be proven at trial.
                                                                                              9
                                                                                             10                            COUNT III
                                                                                                   INTERFERENCE IN VIOLATION OF THE FAMILY MEDICAL LEAVE ACT
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                                         57.     Plaintiff reasserts and realleges each and every allegation in this complaint as
                                                                                             12
                                                                                             13   if fully set forth herein.
                                                                                             14          58.     It is unlawful for an employer to interfere with, restrain, or deny the exercise
                                                                                             15
                                                                                                  of any right under the FMLA. 29 U.S.C. § 2615.
                                                                                             16
                                                                                                         59.     Defendants employ more than 50 employees and as such, are an employer
                                                                                             17
                                                                                             18   for purposes of FMLA, subject to FMLA requirements.
                                                                                             19          60.     Plaintiff was an “eligible employee” entitled to take leave pursuant to the
                                                                                             20
                                                                                                  FMLA.
                                                                                             21
                                                                                                         61.     Plaintiff has a “serious health condition” as defined by the FMLA and was
                                                                                             22
                                                                                             23   incapacitated as a result of that condition.

                                                                                             24          62.     Plaintiff provided sufficient notice of his need to take leave under the FMLA.
                                                                                             25
                                                                                                         63.     Defendants interfered with Plaintiff’s medical leave by removing him from
                                                                                             26
                                                                                                  his pre-FMLA leave position as General Manager and terminating his employment.
                                                                                             27
                                                                                             28          64.     Defendants terminated Plaintiff as a result of his requests and necessity for

                                                                                                  FMLA leave.
                                                                                                     Case 2:18-cv-04838-GMS Document 1 Filed 12/20/18 Page 8 of 9



                                                                                              1          65.     As a direct, intentional, and willful consequence of such illegal conduct,
                                                                                              2
                                                                                                  Plaintiff suffered adverse employment actions including, inter alia, unnecessarily
                                                                                              3
                                                                                                  scrutinizing his work performance and termination of his employment.
                                                                                              4
                                                                                              5          66.     Plaintiff is entitled to recover damages against Defendants in an amount to

                                                                                              6   be proven at trial.
                                                                                              7
                                                                                                                            COUNT IV
                                                                                              8     RETALIATION IN VIOLATION OF THE FAMILY MEDICAL LEAVE ACT
                                                                                              9          67.     Plaintiff reasserts and realleges each and every allegation in this complaint
                                                                                             10
                                                                                                  as if fully set forth herein.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                                         68.     Defendants employ more than 50 employees and as such, are an employer
                                                                                             12
                                                                                             13   for purposes of the FMLA, subject to FMLA requirements.
                                                                                             14          69.     Plaintiff was an “eligible employee” and entitled to take leave pursuant to
                                                                                             15
                                                                                                  the FMLA.
                                                                                             16
                                                                                                         70.     Plaintiff has a “serious health condition” as defined by the FMLA and was
                                                                                             17
                                                                                             18   incapacitated as a result of that condition.
                                                                                             19          71.     Plaintiff exercised his rights under the FMLA.
                                                                                             20
                                                                                                         72.     Defendants discriminated and retaliated against Plaintiff by, inter alia,
                                                                                             21
                                                                                                  terminating him due to his taking leave pursuant to the FMLA.
                                                                                             22
                                                                                             23          73.     As a direct, intentional, and willful consequence of such illegal conduct,

                                                                                             24   Plaintiff suffered adverse employment actions including, inter alia, termination of
                                                                                             25
                                                                                                  employment.
                                                                                             26
                                                                                                         74.     Plaintiff is entitled to recover damages against Defendants in an amount to
                                                                                             27
                                                                                             28   be proven at trial.
                                                                                                    Case 2:18-cv-04838-GMS Document 1 Filed 12/20/18 Page 9 of 9



                                                                                              1                       CONCLUSION AND PRAYER FOR RELIEF
                                                                                              2
                                                                                                        WHEREFORE, Plaintiff prays for judgment against Defendants Benihana, Inc.
                                                                                              3
                                                                                                  and Ra Sushi Holding Corporation, as follows:
                                                                                              4
                                                                                              5         A.     An award of damages for all counts in an amount to be proven at trial;

                                                                                              6         B.     An award of compensatory and punitive damages in an amount to be proven
                                                                                              7
                                                                                                               at trial;
                                                                                              8
                                                                                                        C.     An award of back pay and front pay (deferring to Title VII remedial structure
                                                                                              9
                                                                                             10                allowing award of back pay and other equitable relief (see 42 U.S.C. § 2000e-
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11                5(g)(1));
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                        D.     Pre- and post-judgment interest;
                                                                                             13
                                                                                                        E.     Reasonable attorneys’ fees, costs and other expenses under the ADA and
                                                                                             14
                                                                                             15                FMLA; and

                                                                                             16         F.     Any other remedies or judgments deemed just and equitable by this Court.
                                                                                             17
                                                                                                                                      JURY DEMAND
                                                                                             18
                                                                                                        Plaintiff hereby demands a trial by jury of all issues so triable.
                                                                                             19
                                                                                             20
                                                                                             21                RESPECTFULLY SUBMITTED on December 20, 2018.
                                                                                             22
                                                                                                                                            ZOLDAN LAW GROUP, PLLC
                                                                                             23
                                                                                                                                       By: /s/ James Weiler
                                                                                             24                                             14500 N. Northsight Blvd.
                                                                                             25                                             Suite 133
                                                                                                                                            Scottsdale, AZ 85260
                                                                                             26                                             Attorneys for Plaintiff Antonio Clark
                                                                                             27
                                                                                             28
